Exhibit 10.44

 

DIRECTOR INDEMNIFICATION AGREEMENT

 

Indemnification Agreement, dated as of                           , 20     (this
“Agreement”), between HD Supply Holdings, Inc., a Delaware corporation (the
“Company”), HD Supply, Inc., a Delaware corporation (“Opco” and, together with
the Company, the “Company Entities”) and                                 
(“Indemnitee”).

 

WHEREAS, qualified persons are reluctant to serve corporations as directors
unless they are provided with broad indemnification and insurance against claims
arising out of their service to and activities on behalf of the corporations;
and

 

WHEREAS, the Company Entities have determined that attracting and retaining such
persons is in the best interests of their respective stockholders and that it is
reasonable, prudent and necessary for the Company Entities to indemnify such
persons to the fullest extent permitted by applicable law and to provide
reasonable assurance regarding insurance.

 

NOW, THEREFORE, the Company Entities and Indemnitee hereby agree as follows:

 

1.                                     Defined Terms; Construction.

 

(a)                                 Defined Terms. As used in this Agreement,
the following terms shall have the following meanings:

 

“Change in Control” means, and shall be deemed to have occurred if, on or after
the date of this Agreement, (i) any “person” (as such term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its subsidiaries acting in such capacity, or (B) a
corporation owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company,
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing more than 50%
of the total voting power represented by the Company’s then outstanding Voting
Securities, (ii) during any period of two consecutive years commencing from and
after the date hereof, individuals who at the beginning of such period
constitute the board of directors of the Company and any new director whose
election by the board of directors of the Company or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof, (iii) the stockholders of
the Company approve a merger or consolidation of the Company with any other
corporation other than a merger or consolidation that would result in the Voting
Securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity) more than 50% of the total voting power
represented by the Voting Securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the

 

1

--------------------------------------------------------------------------------


 

Company of (in one transaction or a series of related transactions) all or
substantially all of its assets, or (v) the Company shall file or have filed
against it, and such filing shall not be dismissed, any bankruptcy, insolvency
or dissolution proceedings, or a trustee, administrator or creditors committee
shall be appointed to manage or supervise the affairs of the Company.

 

“Corporate Status” means the status of a person who is or was a director (or a
member of any committee of a board of directors) of either of the Company
Entities or any of their respective subsidiaries (or is or was serving in an
equivalent role with respect to any such entity not organized as a corporation),
or of any predecessor thereof, or is or was serving at the request of either of
the Company Entities as a director (or a member of any committee of a board of
directors, or in an equivalent role with respect to any such entity not
organized as a corporation) of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, or of any predecessor
thereof, including service with respect to an employee benefit plan.

 

“Determination” means a determination that either (x) there is a reasonable
basis for the conclusion that indemnification of Indemnitee is proper in the
circumstances because Indemnitee met a particular standard of conduct (a
“Favorable Determination”) or (y) there is no reasonable basis for the
conclusion that indemnification of Indemnitee is proper in the circumstances
because Indemnitee met a particular standard of conduct (an “Adverse
Determination”). An Adverse Determination shall include the decision that a
Determination was required in connection with indemnification and the decision
as to the applicable standard of conduct.

 

“DGCL” means the General Corporation Law of the State of Delaware, as amended
from time to time.

 

“Expenses” means all attorneys’ fees and expenses, retainers, court, arbitration
and mediation costs, transcript costs, fees of experts, bonds, witness fees,
costs of collecting and producing documents, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees
and all other disbursements or expenses of the types customarily incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in, appealing or otherwise
participating in a Proceeding.

 

“Independent Legal Counsel” means an attorney or firm of attorneys competent to
render an opinion under the applicable law, selected in accordance with the
provisions of Section 5(e), who has not otherwise performed any services for the
Company Entities or any of their subsidiaries or for Indemnitee within the last
three years (other than with respect to matters concerning the rights of
Indemnitee under this Agreement or under indemnity agreements similar to this
Agreement).

 

“Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing,

 

2

--------------------------------------------------------------------------------


 

arbitration or other form of alternative dispute resolution, including an appeal
from any of the foregoing.

 

“Voting Securities” means any securities of the Company or Opco, as applicable,
that vote generally in the election of directors.

 

(b)                                Construction. For purposes of this Agreement:

 

(i)                                    References to any of the Company Entities
or any of their “subsidiaries” shall include any corporation, limited liability
company, partnership, joint venture, trust or other entity or enterprise that
before or after the date of this Agreement is party to a merger or consolidation
with any of the Company Entities or any such subsidiary or that is a successor
to any of the Company Entities as contemplated by Section 8(d) (whether or not
such successor has executed and delivered the written agreement contemplated by
Section 8(d)).

 

(ii)                                 References to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan.

 

(iii)                              References to a “witness” in connection with
a Proceeding shall include any interviewee or person called upon to produce
documents in connection with such Proceeding.

 

2.                                     Agreement to Serve.

 

Indemnitee agrees to serve as a director of the Company and/or one or more of
its subsidiaries and in such other capacities as Indemnitee may serve at the
request of the Company Entities from time to time, and, by its execution of this
Agreement, the Company Entities confirm their request that Indemnitee serve as a
director of the Company and in such other capacities. Indemnitee shall be
entitled to resign or otherwise terminate such service with immediate effect at
any time, and neither such resignation or termination nor the length of such
service shall affect Indemnitee’s rights under this Agreement. This Agreement
shall not constitute an employment agreement, supersede any employment agreement
to which Indemnitee is a party or create any right of Indemnitee to continued
employment or appointment.

 

3.                                     Indemnification.

 

(a)                                General Indemnification. The Company Entities
shall indemnify Indemnitee, jointly and severally, to the fullest extent
permitted by applicable law in effect on the date hereof or as amended to
increase the scope of permitted indemnification, against Expenses, losses,
liabilities, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges in connection therewith)
incurred by Indemnitee or on Indemnitee’s behalf in connection with any
Proceeding in any way connected with, resulting from or relating to Indemnitee’s
Corporate Status.

 

3

--------------------------------------------------------------------------------


 

(b)                               Additional Indemnification Regarding Expenses.
Without limiting the foregoing, in the event any Proceeding is initiated by
Indemnitee or the Company Entities or any of their subsidiaries to enforce or
interpret this Agreement or any rights of Indemnitee to indemnification or
advancement of Expenses (or related obligations of Indemnitee) under such
Company Entity’s or any such subsidiary’s certificate of incorporation or
bylaws, any vote of stockholders or directors of the Company Entities or any of
their subsidiaries, the DGCL, any other applicable law or any liability
insurance policy, the Company Entities shall indemnify Indemnitee, jointly and
severally, against all Expenses incurred by Indemnitee or on Indemnitee’s behalf
in connection with such Proceeding, whether or not Indemnitee is successful in
such Proceeding, except to the extent that the court presiding over such
Proceeding determines that (i) material assertions made by Indemnitee in such
Proceeding were in bad faith or were frivolous or (ii) as a matter of applicable
law, such Expenses must be limited in proportion to the success achieved by
Indemnitee in such Proceeding and the efforts required to obtain that success,
as determined by the court presiding over such Proceeding.

 

(c)                        Partial Indemnification. If Indemnitee is entitled
under any provision of this Agreement to indemnification by the Company Entities
for a portion of any Expenses, losses, liabilities, judgments, fines, penalties
and amounts paid in settlement incurred by Indemnitee, but not for the total
amount thereof, the Company Entities shall nevertheless jointly and severally
indemnify Indemnitee for such portion.

 

(d)                                Nonexclusivity. The indemnification provided
by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under either of the Company Entities’ certificate of
incorporation or bylaws, any agreement, any vote of stockholders or directors,
the DGCL, any other applicable law or any liability insurance policy, provided
that to the extent that Indemnitee is entitled to be indemnified by the Company
Entities under this Agreement and by any shareholder of the Company or any
affiliate of any such shareholder under any other agreement or instrument, or by
any insurer under a policy maintained by any such shareholder or affiliate, the
obligations of the Company Entities hereunder shall be primary, and the
obligations of such shareholder or affiliate secondary, and the Company Entities
shall not be entitled to contribution or indemnification from or subrogation
against such shareholder or affiliate. Any such shareholder or affiliate shall
be entitled to enforce the Company’s obligation to provide indemnification in
accordance with the priorities set forth in this Section 3(d) directly against
the Company, and each such shareholder or affiliate shall constitute an express
intended third party beneficiary under this Agreement for such purpose. In the
event that any such shareholder or affiliate makes indemnification payments or
advances to Indemnitee in respect of any Expenses, losses, liabilities,
judgments, fines, penalties or amounts paid in settlement for which the Company
would also be obligated pursuant to this Agreement, the Company shall reimburse
such shareholder or affiliate in full on demand.

 

(e)                                  Exceptions. Any other provision herein to
the contrary notwithstanding, the Company Entities shall not be obligated under
this Agreement to indemnify Indemnitee:

 

4

--------------------------------------------------------------------------------


 

(i)                                    For Expenses incurred in connection with
Proceedings initiated or brought voluntarily by Indemnitee and not by way of
defense, counterclaim or crossclaim, except (x) as contemplated by Section 3(b),
(y) in specific cases if the board of directors of the Company has approved the
initiation or bringing of such Proceeding and (z) as may be required by law.

 

(ii)                                 For an accounting of profits arising from
the purchase and sale by Indemnitee of securities within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute.

 

(iii)                               If the Indemnitee, with respect to the
matter out of which the claim for indemnification arises, did not act in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company Entities.

 

(f)                                  Subrogation. In the event of payment under
this Agreement, the Company Entities shall be subrogated to the extent of such
payment to all of the rights of recovery of Indemnitee, who shall execute such
documents and do such acts as the Company Entities may reasonably request to
secure such rights and to enable the Company Entities effectively to bring suit
to enforce such rights, provided that the Company Entities shall not be
subrogated to any claim of Indemnitee for indemnification from any shareholder
of the Company or any affiliate of any such shareholder.

 

4.                                     Advancement of Expenses.

 

The Company Entities shall pay all Expenses incurred by Indemnitee in connection
with any Proceeding in any way connected with, resulting from or relating to
Indemnitee’s Corporate Status, other than a Proceeding initiated by Indemnitee
for which the Company Entities would not be obligated to indemnify Indemnitee
pursuant to Section 3(e)(i), in advance of the final disposition of such
Proceeding and without regard to whether Indemnitee will ultimately be entitled
to be indemnified for such Expenses and without regard to whether an Adverse
Determination has been made, except as contemplated by the last sentence of
Section 5(f). Indemnitee shall repay such amounts advanced if and to the extent
that it shall ultimately be determined in a decision by a court of competent
jurisdiction from which no appeal can be taken that Indemnitee is not entitled
to be indemnified by the Company Entities for such Expenses. Such repayment
obligation shall be unsecured and shall not bear interest. The Company Entities
shall not impose on Indemnitee additional conditions to advancement or require
from Indemnitee additional undertakings regarding repayment.

 

5.                                     Indemnification Procedure.

 

(a)                                Notice of Proceeding; Cooperation. Indemnitee
shall give the Company Entities notice in writing as soon as practicable of any
Proceeding for which indemnification will or could be sought under this
Agreement, provided that any failure or delay in giving such notice shall not
relieve the Company Entities of their obligations under this Agreement unless
and to the extent that (i) none of the Company Entities and their subsidiaries
are party

 

5

--------------------------------------------------------------------------------


 

to or aware of such Proceeding and (ii) the Company Entities are materially
prejudiced by such failure.

 

(b)                                 Settlement. The Company Entities will not,
without the prior written consent of Indemnitee, which may be provided or
withheld in Indemnitee’s sole discretion, effect any settlement of any
Proceeding against Indemnitee or which could have been brought against
Indemnitee unless such settlement solely involves the payment of money by
persons other than Indemnitee and includes an unconditional release of
Indemnitee from all liability on any matters that are the subject of such
Proceeding and an acknowledgment that Indemnitee denies all wrongdoing in
connection with such matters. The Company Entities shall not be obligated to
indemnify Indemnitee against amounts paid in settlement of a Proceeding against
Indemnitee if such settlement is effected by Indemnitee without the Company
Entities’ prior written consent, which shall not be unreasonably withheld.

 

(c)                                  Request for Payment; Timing of Payment. To
obtain indemnification payments or advances under this Agreement, Indemnitee
shall submit to the Company Entities a written request therefor, together with
such invoices or other supporting information as may be reasonably requested by
the Company Entities and reasonably available to Indemnitee. The Company
Entities shall make indemnification payments to Indemnitee no later than 30
days, and advances to Indemnitee no later than 10 days, after receipt of the
written request of Indemnitee.

 

(d)                                Determination. The Company Entities intend
that Indemnitee shall be indemnified to the fullest extent permitted by law as
provided in Section 3 and that no Determination shall be required in connection
with such indemnification. In no event shall a Determination be required in
connection with advancement of Expenses pursuant to Section 4 or in connection
with indemnification for Expenses incurred as a witness or incurred in
connection with any Proceeding or portion thereof with respect to which
Indemnitee has been successful on the merits or otherwise. Any decision that a
Determination is required by law in connection with any other indemnification of
Indemnitee, and any such Determination, shall be made within 30 days after
receipt of Indemnitee’s written request for indemnification, as follows:

 

(i)                                     If no Change in Control has occurred,
(x) by a majority vote of the directors of the applicable Company Entity who are
not parties to such Proceeding, even though less than a quorum, with the advice
of Independent Legal Counsel, or (y) by a committee of such directors designated
by majority vote of such directors, even though less than a quorum, with the
advice of Independent Legal Counsel, or (z) if there are no such directors, or
if such directors so direct, by Independent Legal Counsel in a written opinion
to the Company and Indemnitee.

 

(ii)                                  If a Change in Control has occurred, by
Independent Legal Counsel in a written opinion to the applicable Company Entity
and Indemnitee.

 

6

--------------------------------------------------------------------------------


 

The Company shall pay all Expenses incurred by Indemnitee in connection with a
Determination.

 

(e)                                 Independent Legal Counsel. If there has not
been a Change in Control, Independent Legal Counsel shall be selected by the
board of directors of the applicable Company Entity and approved by Indemnitee
(which approval shall not be unreasonably withheld or delayed). If there has
been a Change in Control, Independent Legal Counsel shall be selected by
Indemnitee and approved by the applicable Company Entity (which approval shall
not be unreasonably withheld or delayed). The applicable Company Entity shall
pay the fees and expenses of lndependent Legal Counsel and indemnify Independent
Legal Counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to its engagement.

 

(f)                                   Consequences of Determination; Remedies of
lndemnitee. The Company Entities shall be bound by and shall have no right to
challenge a Favorable Determination. If an Adverse Determination is made, or if
for any other reason the Company Entities do not make timely indemnification
payments or advances of Expenses, Indemnitee shall have the right to commence a
Proceeding before a court of competent jurisdiction to challenge such Adverse
Determination and/or to require the Company Entities to make such payments or
advances. Indemnitee shall be entitled to be indemnified for all Expenses
incurred in connection with such a Proceeding in accordance with
Section 3(b) and to have such Expenses advanced by the Company Entities in
accordance with Section 4. If Indemnitee fails to timely challenge an Adverse
Determination, or if Indemnitee challenges an Adverse Determination and such
Adverse Determination has been upheld by a final judgment of a court of
competent jurisdiction from which no appeal can be taken, then, to the extent
and only to the extent determined by such Adverse Determination or final
judgment, the Company Entities shall not be obligated to indemnify or advance
Expenses to Indemnitee under this Agreement.

 

(g)                                 Presumptions; Burden and Standard of Proof.
In connection with any Determination, or any review of any Determination, by any
person, including a court:

 

(i)                                    It shall be a presumption that
Determination is not required.

 

(ii)                                 It shall be a presumption that Indemnitee
has met the applicable standard of conduct and that indemnification of
Indemnitee is proper in the circumstances.

 

(iii)                              The burden of proof shall be on the Company
Entities to overcome the presumptions set forth in the preceding clauses (i) and
(ii), and each such presumption shall only be overcome if the Company Entities
establish that there is no reasonable basis to support it.

 

(iv)                            The termination of any Proceeding by judgment,
order, finding, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that indemnification

 

7

--------------------------------------------------------------------------------


 

is not proper or that Indemnitee did not meet the applicable standard of conduct
or that a court has determined that indemnification is not permitted by this
Agreement or otherwise.

 

(v)                               Neither the failure of any person or persons
to have made a Determination nor an Adverse Determination by any person or
persons shall be a defense to Indemnitee’s claim or create a presumption that
Indemnitee did not meet the applicable standard of conduct, and any Proceeding
commenced by Indemnitee pursuant to Section 5(f) shall be de novo with respect
to all determinations of fact and law.

 

6.                                     Directors and Officers Liability
Insurance.

 

(a)                                 Maintenance of Insurance. So long as the
Company Entities or any of their respective subsidiaries maintains liability
insurance for any directors, officers, employees or agents of any such person,
the Company Entities shall ensure that Indemnitee is covered by such insurance
in such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company Entities’ and any of its
subsidiaries’ then current directors and officers. If at any date (i) such
insurance ceases to cover acts and omissions occurring during all or any part of
the period of lndemnitee’s Corporate Status or (ii) neither the Company Entities
nor any of their subsidiaries maintains any such insurance, the Company Entities
shall ensure that Indemnitee is covered, with respect to acts and omissions
prior to such date, for at least six years (or such shorter period as is
available on commercially reasonable terms) from such date, by other directors
and officers liability insurance, in amounts and on terms (including the portion
of the period of lndemnitee’s Corporate Status covered) no less favorable to
Indemnitee than the amounts and terms of the liability insurance maintained by
the Company Entities on the date hereof.

 

(b)                               Notice to Insurers. Upon receipt of notice of
a Proceeding pursuant to Section 5(a), the Company Entities shall give or cause
to be given prompt notice of such Proceeding to all insurers providing liability
insurance in accordance with the procedures set forth in all applicable or
potentially applicable policies. The Company Entities shall thereafter take all
necessary action to cause such insurers to pay all amounts payable in accordance
with the terms of such policies.

 

7.                                     Exculpation. etc.

 

(a)                                Limitation of Liability. Indemnitee shall not
be personally liable to the Company Entities or any of their subsidiaries or to
the stockholders of the Company Entities or any such subsidiary for monetary
damages for breach of fiduciary duty as a director of any of the Company
Entities or any such subsidiary; provided, however, that the foregoing shall not
eliminate or limit the liability of lndemnitee (i) for any breach of
lndemnitee’s duty of loyalty to the Company or such subsidiary or the
stockholders thereof; (ii) for acts or omissions not in good faith or which
involve intentional misconduct or a knowing violation of the law; (iii) under
Section 174 of the DGCL or any similar provision of other applicable
corporations law; or (iv) for any transaction from which Indemnitee derived an
improper

 

8

--------------------------------------------------------------------------------


 

personal benefit. If the DGCL or such other applicable law shall be amended to
permit further elimination or limitation of the personal liability of directors,
then the liability of Indemnitee shall, automatically, without any further
action, be eliminated or limited to the fullest extent permitted by the DGCL or
such other applicable law as so amended.

 

(b)                                Period of Limitations. No legal action shall
be brought and no cause of action shall be asserted by or in the right of the
Company Entities or any of their subsidiaries against Indemnitee or Indemnitee’s
estate, spouses, heirs, executors, personal or legal representatives,
administrators or assigns after the expiration of two years from the date of
accrual of such cause of action, and any claim or cause of action of the Company
Entities shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period, provided that if any
shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

8.                                    Miscellaneous.

 

(a)                                  Severability. If any provision or
provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (i) the validity, legality and
enforceability of the remaining provisions of this Agreement (including without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby and shall remain enforceable to the fullest extent permitted by law;
(ii) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (iii) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

 

(b)                         Notices. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) on the date of delivery if delivered personally, or by facsimile, upon
confirmation of receipt, (ii) on the first business day following the date of
dispatch if delivered by a recognized next-day courier service or (iii) on the
third business day following the date of mailing if delivered by domestic
registered or certified mail, properly addressed, or on the fifth business day
following the date of mailing if sent by airmail from a country outside of North
America, to Indemnitee as shown on the signature page of this Agreement, to the
Company or Opco at the address shown on the signature page of this Agreement, or
in each case as subsequently modified by written notice.

 

(c)                                 Amendment and Termination. No amendment,
modification, termination or cancellation of this Agreement shall be effective
unless it is in writing signed by all the parties hereto. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver.

 

9

--------------------------------------------------------------------------------


 

(d)                                Successors and Assigns. Each of the Company
Entities will require any successor (whether direct or indirect, by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
of the business and assets of such party, by agreement in form and substance
satisfactory to Indemnitee and their counsel, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that such
Company Entity would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and permitted assigns, but neither this
Agreement nor any right, interest or obligation hereunder shall be assigned,
whether by operation of law or otherwise, by the Company Entities without the
prior written consent of Indemnitee.

 

(e)                                 Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts executed and to be performed wholly within such State
and without reference to the choice-of-law principles that would result in the
application of the laws of a different jurisdiction.

 

(f)                        Integration and Entire Agreement. This Agreement sets
forth the entire understanding between the parties hereto and supersedes and
merges all previous written and oral negotiations, commitments, understandings
and agreements relating to the subject matter hereof between the parties hereto,
provided that the provisions hereof shall not supersede the provisions of either
of the Company Entities’ certificate of incorporation or bylaws, any agreement,
any vote of stockholders or directors, the DGCL or other applicable law, to the
extent any such provisions shall be more favorable to Indemnitee than the
provisions hereof.

 

(g)                                  Counterparts. This Agreement may be
executed in one or more counterparts, each of which shall constitute an
original.

 

[Remainder of this page intentionally left blank.]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

HD SUPPLY HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Ricardo J. Nuñez

 

 

SVP, General Counsel and Corporate Secretary

 

 

 

HD SUPPLY, INC.

 

 

 

 

 

By:

 

 

 

Ricardo J. Nuñez

 

 

SVP, General Counsel and Corporate Secretary

 

 

 

Address:

c/o HD Supply Holdings, Inc.

 

 

3100 Cumberland Boulevard

 

 

Suite 1700

 

 

Atlanta, GA 30339

 

 

Attn: General Counsel

 

 

 

 

Agreed to and Accepted:

 

 

 

Indemnitee:

 

 

 

 

 

By:

 

 

 

 

Director

 

 

 

Address:

                                                                           

 

 

                                                                                           

 

 

                                                                                           

 

 

 

11

--------------------------------------------------------------------------------